Case 5:18-cv-00920-G Document 49-5 Filed 06/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) QUILL INK BOOKS LIMITED, a foreign
corporation,

Plaintiff,

V. Case No.: CIV-18-920-G

(1) ABCD GRAPHICS AND DESIGN, INC.,
D/B/A BLUSHING BOOKS PUBLISHING, a
foreign corporation, et al.,

 

 

Defendants.
AFFIDAVIT OF KRISTINA BUSSE, PH.D
STATE OF ALABAMA )
COUNTY OF MOBILE ™

Kristina Busse, Ph.D, of lawful age and being duly sworn, allege and state as follows:
1. I have been designated as the corporate representative of for Quill Ink Books

Limited, the named Plaintiff herein, pursuant to FED. R. Civ. P. 30(b)(6).
2. Being fully advised on the matters contained herein, I submit this Affidavit in

support of Plaintiff's Motion for Partial Summary Judgment.
3. The MYTH OF OMEGA series was released through Draft2Digital, Amazon, Barnes

and Noble, iTunes Apple, Rakuten-Kobo and Google Play. These online vendors sell e-books and

print books to customers.
4. After the release of the first two books, Crave to Conquer and Crave to Capture,

Blushing directed a “take-down” notice to Draft2Digital and other vendors on or about April 19,

2018.
Bi From April 24, 2018 to May 16, 2018 Plaintiff received multiple reader inquiries

stating the MYTH OF OMEGA books were missing from online vendors. Through these
Case 5:18-cv-00920-G Document 49-5 Filed 06/03/19 Page 2 of 2

communications, Plaintiff learned of Blushing’s continuing efforts to disrupt Plaintiff’s book

sales.
6. On May 16, 2018, Draft2Digital’s representatives advised Plaintiff that

Draft2Digital and Barnes and Noble had removed the MYTH OF OMEGA series from sale because

of the “take-down” notices.
7. During the week of May 16, 2018, Plaintiff received communications from the

vendors that “take-down” notices were now filed against all three books in the MYTH OF OMEGA
series, including Crave to Claim which had not been published at the time the “take-down”

notices were filed.
8. Further communications with vendors revealed that all three books of the MYTH

OF OMEGA series were removed from sale.
9. iTunes removed Plaintiff’s entire library of publications solely based on

Blushing’s false claims.
10. Blushing’s “take-down” notices violated the Copyright Act, damaged Plaintiff’s

reputation and resulted in financial losses, including, but not limited to, pre-release and ordinary

book sales in the United States and internationally.

FURTHER AFFIANT SAYETH NAUGHT.

 

Kristina Bus Ph.D
Corporate Representative
Quill Ink Books Limited

Psy Ph.D, tis=2¢day of June, 2019.
7 , (ih. (Co

Notary Public

Subscribed and sworn before me by Kristin

  

[Seal]

 
